Citation Nr: 1447404	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-49 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic urinary/kidney disorder (claimed as pyelonephritis).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and family




ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty for the Army from June 1986 to June 1989 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently retained by the RO in Atlanta, Georgia. 

In light of the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim will be recharacterized as an issue of entitlement to service connection for a chronic urinary/kidney disorder.  As emphasized by the Court of Appeals for Veterans Claims in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Similarly, although the Veteran claimed service connection for pyelonephritis, she has submitted multiple statements indicating she has ongoing "infections" and her medical treatment records show "recurrent urinary tract infections."  Her service treatment records show treatment for pyelonephritis, a kidney infection.  Accordingly, the Board finds the Veteran's claim is more appropriately categorized as a chronic urinary/kidney disorder and the issue has been reworded as reflected on the first page. 

The Veteran and her family testified at a hearing before the undersigned Veterans Law Judge during an August 2013 Travel Board hearing.  A transcript of that hearing is of record.  

This claim was previously before the Board in November 2013 when it was remanded for additional development.  It has returned to the Board for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this claim was remanded in November 2013 for additional development, including an examination and opinion.  An examination was completed in January 2014 and a report was provided.  It is clear from the report that the Veteran did not have pyelonephritis or any other urinary or kidney problem at the time of the examination.  However, clarification is needed regarding if there are any residuals of the Veteran's in-service pyelonephritis.  The Veteran's post-service treatment records show multiple treatment notes for urinary tract infections and has taken medication for the same; and, that there is even a notation of "recurrent pyelonephritis" on an April 2008 VA treatment record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the January 2014 VA examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in addition to this Remand.  Such a review must be noted in the report.

If the January 2014 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner is asked to address the following:

(a) Provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's documented post-service urinary tract infections were caused by or related to her in-service pyelonephritis, or are otherwise etiologically-related to her active duty service.  The examiner should specifically note the April 2008 primary care note indicating the Veteran has a history of recurrent pyelonephritis- UTI.   

(b) Indicate whether the Veteran has had any additional residuals of the in-service pyelonephritis since February 2006.  

For any chronic residual diagnosed, provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the residual was caused by or related to her in-service pyelonephritis, or is otherwise etiologically-related to her active duty service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

